Citation Nr: 1719389	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held in October 2015.  A transcript is of record.  

This appeal has been previously remanded by the Board in December 2015.


FINDINGS OF FACT

1. The Veteran has a diagnosis of lumbar disc disease, status post discectomy with left lower extremity radiculopathy, and the evidence of record reflects findings of degenerative changes at L4-5 and L5-S1, osteoarthritic changes of the vertebral bodies, left herniated nucleus pulposus at L5-S1, lumbar stenosis, and levoscoliosis.  

2. Service treatment records establish that the Veteran injured his back on numerous occasions during service.  He was twice diagnosed with a low back strain in 1976, and he has, on several occasions, complained of low back pain lasting for days or weeks.

3. The Veteran's competent and credible statements have established continuity of symptomatology for a chronic disease (arthritis) and his statements are uncontroverted by the probative evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, variously diagnosed as lumbar disc disease, status post discectomy with left lower extremity radiculopathy, degenerative changes at L4-5 and L5-S1, osteoarthritic changes of the vertebral bodies, left herniated nucleus pulposus at L5-S1, lumbar stenosis, and levoscoliosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for a low back disability, variously diagnosed as lumbar disc disease, status post discectomy with left lower extremity radiculopathy, degenerative changes at L4-5 and L5-S1, osteoarthritic changes of the vertebral bodies, left herniated nucleus pulposus at L5-S1, lumbar stenosis, and levoscoliosis, is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


